MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any
                                                                          Jun 05 2019, 9:39 am
court except for the purpose of establishing
the defense of res judicata, collateral                                        CLERK
                                                                          Indiana Supreme Court
estoppel, or the law of the case.                                            Court of Appeals
                                                                               and Tax Court




ATTORNEY FOR APPELLANTS                                  ATTORNEYS FOR APPELLEES
James K. Gilday                                          Jessica R. Gastineau
Gilday & Associates, P.C.                                Traci M. Cosby
Indianapolis, Indiana                                    Office of Corporation Counsel
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Muir Woods Section One                                   June 5, 2019
Association, Inc., et al.,                               Court of Appeals Case No.
Appellants-Plaintiffs,                                   18A-CC-2643
                                                         Appeal from the Marion Superior
        v.                                               Court
                                                         The Honorable James B. Osborn,
Claudia O. Fuentes, Marion                               Judge
County Treasurer; et al.,                                Trial Court Cause No.
Appellees-Defendants.                                    49D14-1802-CC-6237




Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CC-2643 | June 5, 2019                      Page 1 of 4
                                          Case Summary
[1]   Muir Woods Section One Assn., Inc. and Nantucket Bay Homeowners

      Association, Inc. (collectively, the “HOAs”) appeal, alleging the improper

      dismissal of their action against several Marion County officials (the

      “Officials”). Because the record is ambiguous as to whether the court reinstated

      the action upon a motion to correct error, we remand for clarification.



                            Facts and Procedural History
[2]   In 2018, the HOAs filed separate complaints against the Officials, who then

      moved to dismiss each action. The actions were consolidated, and the trial

      court granted the motions to dismiss on September 4, 2018. The HOAs filed a

      motion to correct error on October 4, 2018. The next day, the court made the

      following entry on its Chronological Case Summary (“CCS”): “Order Denying

      Motion to Dismiss.” App. Vol. 2 at 8. The court also distributed a document

      titled “ORDER VACATING SEPTEMBER 4, 2018 ORDER GRANTING

      MOTION TO DISMISS.” Id. at 16. The document has the word “DENIED”

      placed near the top. Id. The HOAs filed a Notice of Appeal, purporting to

      challenge dismissal of the action and denial of their motion to correct error.



                                 Discussion and Decision
[3]   Pursuant to Indiana Trial Rule 77(B), “[t]he CCS is an official record of the trial

      court” and a trial court judge “shall cause CCS entries to be made of all judicial

      events.” Moreover, it is well-settled “that the trial court speaks through its
      Court of Appeals of Indiana | Memorandum Decision 18A-CC-2643 | June 5, 2019   Page 2 of 4
      CCS” and an appellate court “is limited in its authority to look behind the CCS

      to examine whether an event recorded therein actually occurred.” City of

      Indianapolis v. Hicks, 932 N.E.2d 227, 233 (Ind. Ct. App. 2010), trans. denied.


[4]   On October 5, 2018—the day after the HOAs filed a motion to correct error—

      the court made the following CCS entry: “Order Denying Motion to Dismiss.”

      App. Vol. 2 at 8. At that time, there was no pending motion to dismiss.

      Nonetheless, the entry suggests the court was granting the motion to correct

      error, in that the allegation of error related to an order granting a motion to

      dismiss. Thus, granting relief would be functionally equivalent to denying that

      earlier motion to dismiss—and the entry reflects denial of a motion to dismiss.


[5]   The same day of this unclear CCS entry, the court distributed a document titled

      “ORDER VACATING SEPTEMBER 4, 2018 ORDER GRANTING

      MOTION TO DISMISS.” Id. at 16. The document resembles a proposed

      order as it refers to the motion to correct error and contains blank spaces for a

      date and a signature. If the trial court had filled in those spaces, the document

      would appear to grant relief to the HOAs. Yet, the court did not fill in those

      spaces. It instead wrote “DENIED” near the top. Id. Were this a proposed

      order accompanying a motion, this language of denial would suggest the denial

      of the underlying motion—although writing “DENIED” on a proposed order is

      far less clear than writing “DENIED” atop the motion itself. Nevertheless, the

      origin of this document is unclear. Indeed, the motion to correct error in the

      Appendix does not include a proposed order. See App. Vol. 3 at 2-109.

      Moreover, the CCS does not reflect separate receipt of a proposed order.

      Court of Appeals of Indiana | Memorandum Decision 18A-CC-2643 | June 5, 2019   Page 3 of 4
[6]   The parties make no issue of the imprecise actions of the court.1 However, we

      decline to make assumptions about this ambiguous record. Indeed, if the court

      has reinstated the case, we would lack jurisdiction. See Ind. Appellate Rule 5

      (conferring jurisdiction over final judgments as well as certain interlocutory

      orders as set forth in Appellate Rule 14); App. R. 14 (listing nine types of

      interlocutory orders appealable as of right—none of which apply—in addition

      to a process for perfecting a discretionary interlocutory appeal). We therefore

      remand with instructions to clarify disposition of the motion to correct error.


[7]   Remanded.


      Riley, J., and Pyle, J., concur.




      1
        In briefing, the Officials omit a statement of the case while failing to expressly agree with the statement of
      the case set forth in the Brief of Appellants, contrary to Appellate Rule 46(B)(1).

      Court of Appeals of Indiana | Memorandum Decision 18A-CC-2643 | June 5, 2019                           Page 4 of 4